980 F.2d 728
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Maurice STEINGOLD, Debtor.  Neil Abramson;  NeilAbramson, Successor Trustee, Bankruptcy CourtDesignee and Sole Remaining Partner forChesapeake Golf, L. P.,Plaintiffs-Appellants,v.Maurice STEINGOLD, Defendant-Appellee.
No. 92-1365.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 9, 1992Decided:  December 4, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., Senior District Judge.  (CA-92-59-N, BK-91-25008-T)
Neil Abramson, Appellant Pro Se.
Jerrold Gladstone Weinberg, Cecelia Ann Weschler, Weinberg & Stein, Norfolk, Virginia, for Appellee.
E.D.Va.
Affirmed.
Before PHILLIPS and HAMILTON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Neil Abramson appeals from the district court's order affirming the bankruptcy court's order dismissing the involuntary petition in bankruptcy which Abramson filed against Steingold.  Our review of the record and transcript of the hearing held before the bankruptcy court discloses that Abramson fully agreed to the dismissal of his petition.  Therefore, the district court properly dismissed his appeal.  We affirm on the reasoning of the district court.  Abramson v. Steingold, Nos.  CA-92-59-N, BK-91-25008-T (E.D. Va.  Feb. 21, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED